DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first standoff hinge portion is hingeably mounted to the display back surface” of claim 3 must be shown or the feature(s) canceled from the claim(s); because nowhere is it explained nor illustrated how the first standoff hinge portion while hingeably mounted to the display back surface, and the second standoff hinge portion while hingeably mounted to the base bottom surface; would allow a configuration where the second standoff portion is configured to abut against the first standoff portion when in the extended position.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As depicted in Fig. 2a-3b the first and second standoff hinge portions are mounted on the same surface. Further claim 1 indicates that the standoff body has a one of the display back surface or the base bottom surface. The standoff body is claimed as having first and second standoff portions and the standoff hinge having first and second standoff hinge portions in claims 1 and 2. 
If the standoff hinge in mounted to one of the display back surface or the base bottom surface, how are the first and second standoff hinge portions mounted on different surfaces? 
If the first and second standoff hinge portions are mounted on different surfaces, how does the second standoff portion abut against the first standoff portion when in the extended position?
Nowhere is it explained nor illustrated how the first standoff hinge portion while hingeably mounted to the display back surface, and the second standoff hinge portion while hingeably mounted to the base bottom surface; would allow a configuration where the second standoff portion is configured to abut against the first standoff portion when in the extended position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon WO 2018226209 in view of Shiba US 9683694.

Regarding claim 1, Moon WO 2018226209 discloses an electronic device comprising: 
a display (102 in Fig. 1a) including a display surface (107 in Fig. 1a) and an opposed display back surface (109 in Fig. 1a); 
a base (104 in Fig. 1a) rotatably coupled to the display (102) with a base hinge (360 hinge not shown, hereinafter referred to as hinge, see [0006]), the base (104) including an input surface (103 in Fig. 1a, see [0007]) and an opposed base bottom surface (105 in Fig. 1a); 
the base hinge (hinge) extending along an interface between the display (102) and the base (104); and 
a retractable standoff (106 in Fig. 1a-2b) comprising: 
a standoff body (body of 106 in Fig. 2b) having a standoff hinge (hinge at 111 in Fig. 1a and 1b) to hingeably mount the standoff body (body of 106) to the base bottom surface (105 as depicted in Fig. 1b, see [0008]); 
the standoff hinge (hinge at 11) moveable between a retracted position (shown in Fig. 1a) and extended position (shown in Fig. 1b), 
the standoff body (body of 106) flush with the base bottom surface (105) when the retractable standoff (106) is in the retracted position (as depicted in Fig. 1a); 
the standoff body (body of 106) including a standoff body outer edge (113 in Fig. 1a and 2c) to abut against the display back surface (109) when the retractable standoff (106) is in the extended position (as depicted in Fig. 1b and 2c).
wherein the standoff body includes a first standoff portion and second standoff portion; and wherein the second standoff portion is configured to abut against the first standoff portion when in the extended position.
However, Shiba US 9683694 discloses a standoff body (40 in Fig. 5c and 5d) including a first standoff portion (44 in Fig. 5c and 5d) and second standoff portion (41 in Fig. 5c and 5d); and 
wherein the second standoff portion (41) is configured to abut against the first standoff portion (44) when in the extended position (as depicted in 5c; 41 abuts directly against a bottom surface of 44 as depicted in Fig. 1c; further, 41 also abuts indirectly against 44 through 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the standoff body of Moon include a first standoff portion and second standoff portion; and wherein the second standoff portion is configured to abut against the first standoff portion when in the extended position, as taught by Shiba, in order to provide more stability.

Regarding claim 2, Moon in view of Shiba discloses the electronic device of claim 1, wherein the standoff hinge (hinge at 46 and 23 in Fig. 5c of Shiba) includes first and second standoff hinge portions (46 and 23), and the standoff body (body of 106 as modified by Shiba to 40 in Fig. 5a -5d) outer edge includes first and second standoff body outer edges (outer edges of 44 and 41 of Shiba); and 
the second standoff hinge portion (23 of Shiba) hingeably mounting the second standoff body portion (41 of Shiba) to the base bottom surface (104 of Moon).

	Regarding claim 3, Moon in view of Shiba discloses the electronic device of claim 2, wherein the second standoff hinge portion (41 of Shiba) is hingeably mounted to the base bottom surface (105 of Moon).
Moon in view of Shiba do not explicitly disclose the first standoff hinge portion is hingeably mounted to the display back surface.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date to the claimed invention, to rearrange parts and have the first standoff hinge portion of Moon in view of Shiba hingeably mounted to the display back surface, in order further provide pivotal support, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 5, Moon in view of Shiba discloses the electronic device of claim 2, wherein the second standoff portion (41 of Shiba) is embedded within the base bottom surface (105 of Moon) when the retractable standoff (106 of Moon as modified by Shiba to 40 in Fig. 5a -5d) is in the retracted position (as depicted in Fig. 1a of Moon and Fig. 5a).

Regarding claim 8, Moon in view of Shiba discloses the electronic device of claim 1, wherein in the extended position the standoff body outer edge (113 of Moon) abuts against the display back surface (109 of Moon) to form an angle between the 

Regarding claim 9, Moon in view of Shiba discloses the electronic device of claim 1, wherein the base bottom surface (105 of Moon) includes a detent (detent shown but not numbered in Fig. 1b of Moon) to receive the standoff body outer edge (113 as depicted in Fig. 1a of Moon).

Claims 2-3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shiba as applied to claim 1 above.

Regarding claim 2, Moon in view of Shiba discloses the electronic device of claim 1, wherein the standoff hinge (hinge at 33 and 23 in Fig. 5c of Shiba) includes first and second standoff hinge portions (33 and 23), and the standoff body (body of 106 as modified by Shiba to 40 in Fig. 5a -5d) outer edge includes first and second standoff body outer edges (outer edges of 44 and 41 of Shiba); and 
the second standoff hinge portion (23 of Shiba) hingeably mounting the second standoff body portion (41 of Shiba) to the base bottom surface (104 of Moon).

	Regarding claim 3, Moon in view of Shiba discloses the electronic device of claim 2, wherein the second standoff hinge portion (23 of Shiba) is hingeably mounted to the base bottom surface (105 of Moon) and the first standoff hinge portion (33) is hingeably mounted to the display back surface (109 of Moon).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shiba as applied to claim 1 above, and further in view of Casey US 20200042039.

Regarding claim 6, Moon in view of Shiba discloses the electronic device of claim 1.
Moon in view of Shiba does not explicitly disclose wherein the standoff body outer edge includes a flexible material that abuts against the another of the display back surface or base bottom surface; wherein the flexible material has an elastic modulus that is less than an elastic modulus of material forming the standoff body.
However, Casey US 20200042039 discloses a standoff body outer edge (edge of 107) including a flexible material (103 in Fig. 3) that abuts against a surface (115 in Fig. 4); wherein the flexible material (103) has an elastic modulus that is less than an elastic modulus of material forming the standoff body (107 see [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the standoff body outer edge of Moon in view of Shiba include a flexible material that abuts against the another of the display back surface or base bottom surface; wherein the flexible material has an elastic modulus that is less than an elastic modulus of material forming the standoff body, as taught by Casey, in order to provide reduction in movement and to reduce marking on the contacted surface.

Regarding claim 7, Moon in view of Shiba in view of Casey discloses the electronic device of claim 6, wherein the flexible material (103 in Fig. 3 of Casey) is rubber (see [0012] of Casey).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shiba as applied to claim 1 above, and further in view of Hwang US 9389647.

Regarding claim 10, Moon in view of Shiba discloses the electronic device of claim 1, further comprising: 
one or more processors (inherent not shown); wherein, responsive to execution of the program instructions, the one or more processors perform: 
in response to angle data indicative of the angle between the base and display being within a predetermined range, activating a sketch application (inking operation mode see [0007] of Moon).
Moon in view of Shiba does not explicitly disclose at least one sensor positioned to detect an angle between the base and the display; 
one or more processors coupled to the at least one sensor to receive angle data from the at least one sensor; 
wherein, responsive to execution of the program instructions, the one or more processors perform: 
in response to angle data indicative of the angle between the base and display being within a predetermined range, activating a sketch application.

one or more processors (122 in Fig. 8, see abstract) coupled to the at least one sensor (140) to receive angle data (see 903 in Fig. 9) from the at least one sensor (140); 
wherein, responsive to execution of the program instructions (see Fig. 9), the one or more processors (122) perform: 
in response to angle data indicative of the angle between the base (10 in Fig. 6a) and display (30 in Fig. 6a) being within a predetermined range, activating a (tablet or laptop) application.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the electronic device of Moon in view of Shiba, further comprising: at least one sensor positioned to detect an angle between the base and the display; one or more processors coupled to the at least one sensor to receive angle data from the at least one sensor; wherein, responsive to execution of the program instructions, the one or more processors perform: in response to angle data indicative of the angle between the base and display being within a predetermined range, activating a sketch application, as taught by Hwang, in order to facilitate transition to different operation modes.

Regarding claim 11, Moon in view of Shiba in view of Hwang discloses the electronic device of claim 10, wherein the predetermined range is between 15 degrees and 35 degrees.

Regarding claim 12, Moon in view of Shiba discloses the electronic device of claim 1. 
Moon in view of Shiba does not explicitly disclose at least one sensor positioned to detect contact between the retractable standoff and the another of the display back surface or the base bottom surface; 
one or more processors coupled to the at least one sensor to receive contact data from the at least one sensor; 
wherein, responsive to execution of the program instructions, the one or more processors perform: 
in response to contact data indicative of the another of the display back surface or the base bottom surface contacting the retractable standoff, activating a sketch application.
However, Hwang US 9389647 discloses that it is known to utilize sensors (40 in Fig. 3 and 140 in Fig. 8) and magnets (M in Fig. 3) to detect positioning of different portions; at least one sensor (40/140) positioned to detect (number of bodies for being sensed) between (a display) and (a base); 
one or more processors (122 in Fig. 8, see abstract) coupled to the at least one sensor (40/140) to receive contact data (see 1003 in Fig. 10) from the at least one sensor (40/140); 
wherein, responsive to execution of the program instructions (see Fig. 10), the one or more processors perform: 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the electronic device of Moon in view of Shiba, further comprising: at least one sensor and magnet, as taught by Hwang, positioned so as to detect contact between the retractable standoff and the another of the display back surface or the base bottom surface; one or more processors coupled to the at least one sensor to receive contact data from the at least one sensor; wherein, responsive to execution of the program instructions, the one or more processors perform: in response to contact data indicative of the another of the display back surface or the base bottom surface contacting the retractable standoff, activating a sketch/inking application, as taught by Hwang, in order to facilitate transition to different operation modes.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shiba US 9683694.

Regarding claim 18, Moon discloses an electronic device for sketching comprising: 
a display (102 in Fig. 1a) including a display surface (107 in Fig. 1a) and an opposed display back surface (109 in Fig. 1a); 
104 in Fig. 1a) rotatably coupled to the display (102) with a base hinge (360 hinge not shown, hereinafter referred to as hinge, see [0006]) and including an input surface (103 in Fig. 1a, see [0007]) and an opposed base bottom surface (105 in Fig. 1a); 
the base hinge (hinge) extending along an interface between the display (102) and the base (104); and 
a retractable standoff (106 in Fig. 1a-2b) comprising: 
a first standoff portion (106) positioned adjacent the base hinge (hinge) including a first standoff body portion (body of 106) having a first standoff hinge portion (hinge at 111 in Fig. 1a and 1b) rotatably coupled in one of the base (104) or the display to move from a retracted position (in Fig. 1a) to an extended position (in Fig. 1b). Moon also discloses in [0008] that the standoff can be connected to the base or to other surfaces such as the back surface of the display; further, although a single standoff is illustrated multiple standoffs may be utilized.
Moon does not explicitly disclose a second standoff portion positioned adjacent a base distal edge or a display distal edge including a second standoff body portion having a second standoff hinge portion rotatably coupled in one of the base or the display to move from a retracted position to an extended position; 
wherein, the first standoff portion in the extended position engages the second standoff portion in the extended position to fix the second standoff portion at a predetermined angle; 

However, Shiba US 9683694 discloses a second standoff portion (44 in Fig. 1c) positioned adjacent a distal edge (edge of 11 in Fig. 1c) including a second standoff body portion (body of 44) having a second standoff hinge portion (46 in fig. 2) rotatably coupled in the base (10) to move from a retracted position (shown in Fig. 3) to an extended position (shown in Fig. 1c); 
wherein a first standoff portion (41 in Fig. 1c) in the extended position engages the second standoff portion (44 as depicted in fig. 1c) in the extended position to fix the second standoff portion (44) at a predetermined angle; 
the second standoff portion (44) including a second standoff portion outer edge (edge at 43 in Fig. 2) to abut against another surface in the extended position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the standoff of Moon include a second standoff portion positioned adjacent a base distal edge or a display distal edge including a second standoff body portion having a second standoff hinge portion rotatably coupled in one of the base or the display to move from a retracted position to an extended position; wherein, the first standoff portion in the extended position engages the second standoff portion in the extended position to fix the second standoff portion at a predetermined angle; the second standoff portion including a second standoff portion outer edge to abut against another of the display back surface or the base bottom surface in the extended position, as taught by Shiba, in order to provide further support.

Regarding claim 20, Moon in view of Shiba discloses the electronic device of claim 18, wherein the first standoff portion (41 of Shiba) moves laterally in relation to the second standoff portion (44 of Shiba perpendicular) to the base hinge (hinge of Moon).
Moon in view of Shiba do not explicitly disclose the first standoff portion moves laterally in relation to the second standoff portion parallel to the base hinge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have rearrange first and second standoff portions of Moon in view of Shiba and have the first standoff portion move laterally in relation to the second standoff portion parallel to the base hinge, in order to provide support as it would not have modified the operation of the device, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shiba US 9683694 as applied to claim 18 above, and further in view of Hwang US 9389647.

Regarding claim 19, Moon in view of Shiba discloses the electronic device of claim 18, further comprising: one or more processors (inherent not shown).
Moon in view of Shiba does not explicitly disclose that one or more processors execute directions to: 
determine the first standoff portion is in an extended position; 

However, Hwang US 9389647 discloses at least one sensor (41/42 in Fig. 6b, 140 in Fig. 8) positioned to detect an angle between the base and the display; 
one or more processors (122 in Fig. 8, see abstract) coupled to the at least one sensor (140) to execute directions to: 
determine that a portion (30) is in an extended position (the processors 122 are able to determine the second frame 30’s position by sensing the magnetic force of magnet M); 
switch a mode of operation of the electronic device to a (tablet or laptop) mode based on the determination the portion (30) is in the extended position (based on the determination of the second frame 30’s position the processors the mode of operation is switched see Fig. 9, Col. 8 ln. 4-16, and Col. 10 ln. 44-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the electronic device of Moon in view of Shiba, further include sensors and magnets as taught by Hwang positioned on the base and standoff, such that the one or more processors of Moon execute directions to: determine the first standoff portion is in an extended position; switch a mode of operation of the electronic device to a drawing/sketch mode based on the determination the first standoff portion is in the extended position, as taught by Hwang, in order to facilitate transition to different operation modes.

Allowable Subject Matter
Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within claims 1 and 2, a combination of limitations that “wherein the first standoff hinge portion is linearly moveable toward and away from the base hinge and the second standoff hinge portion is linearly moveable toward and away from the base hinge”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within claim 1, a combination of limitations that “further comprising: a first track disposed within one of the base or the display that receives the first standoff portion to permit linear movement of the first standoff portion parallel to the base hinge; and a second track disposed within one of the base or the display that receives the second standoff portion to permit linear movement of the second standoff portion parallel to the base hinge”.  
None of the reference art of record discloses or renders obvious such a combination.

Claims 13 and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first track disposed within one of the base or the display that receives the first standoff portion to permit linear movement of the first standoff portion parallel to the base hinge; and 
a second track disposed within one of the base or the display that receives the second standoff portion to permit linear movement of the second standoff portion parallel to the base hinge”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-17 depending from claim 13 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Regarding claim 18, Applicant argues that the combination of Moon in view of Shiba does not disclose that the first arm abuts against the second arm.
The Examiner respectfully disagrees.
While the first arm 41 of Shiba does not directly abut against the second arm 42 of Shiba at 33 (emphasis added); the first arm abuts against the second arm indirectly through hinge portion 33 as depicted in Fig. 1c and 5g. 
Further, the first arm 41 of Shiba also directly abuts against the second arm 42, as the slanted surface of 41 shown adjacent to 33 in Fig. 2, contacts a bottom surface of second arm 42 as depicted in Fig. 1c.
Therefore, claims 18-20 stand rejected over Moon in view of Shiba

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841